DETAILED ACTION
	Response to Amendment
 The amendment filed on 01/31/2022 has been entered and considered by Examiner. Claims 1 - 14 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 	For claim 1, the term “a … pricing function” was introduce multiple times. The Applicant must define or specify each of the function as claimed by distinctly point out the subject matter. The Applicant fails to distinguish the claimed terms.  It is not clear whether “a slice pricing function” is the same as “a pricing function”, or each function is different from the previous mentioned function. For this Examination, “a slice pricing function” can be the same as “a pricing function”.
	Furthermore, the term “a particular network slice” was introduce multiple times. The Applicant must define or specify each of the function as claimed by distinctly point out the subject matter. The Applicant fails to distinguish the claimed terms.  It is not clear whether a first “a particular network slice” is the same as a second “a particular network slice”, or each particular network slice is different from the previous mentioned particular network slice. For this Examination, all “particular network slice” is the same.
	All dependent claims depended base on the rejected claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reith (US Pub. 20180220008 A1) in view of Chen et al.  (US Pub. 20200106680 A1) in further view of Kodaypak et al. (US Pub. 20190174320 A1).
	For claim 1, Reith discloses a method for providing Radio Access Network (RAN) slice pairing using a pricing function [0006-8, 0325], comprising: 
	capturing costs associated with a particular pairing of a particular user to a particular network slice using weighted values configurable by an operator [0002, 0033, 0185]; and 
	But Reith doesn’t explicitly teach creating and deleting network slices in accordance with a pricing function associated with the captured costs for a particular user for a particular slice.
	However, Chen discloses creating and deleting network slices in accordance with a pricing function associated with the captured costs for a particular user for a particular network slice [0136, 0125-126].
Since, all are analogous arts addressing channel slicing used in cellular newtork; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Reith and Chen to ensure proper billing for different users, thus, allowing billing flexibility to target the needs of the users. 
a slice pricing function.
However, Kodaypak discloses a method for providing Radio Access Network (RAN) slice pairing using a slice pricing function (Figs. 3 and 4, a billing function 451 for slice pair for a RAN) [0022, 0040].
Since, all are analogous arts addressing channel slicing used in cellular newtork; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Reith, Chen, and Kodaypak to ensure proper data usage accounting, thus, enhancing accurate data billing for the network. 

	For claim 2, Reith, as modified by Chen and Kodaypak, discloses a cost of a particular pairing is captured using weighted values (bid value) (Step 302-303) [0184-185, 0007-8].

	For claim 4, Reith, as modified by Chen and Kodaypak, discloses the weights are configurable by the operator (Step 302-303) [0184-185, 0007-8].

	For claim 5, Reith, as modified by Chen and Kodaypak, Chen further discloses a creation and deletion of new slices and the associated overhead is accommodated in the pricing function [0136, 0125-126]. See motivation to combine the references from above.

	For claim 6, Reith, as modified by Chen and Kodaypak, Chen further discloses an operator assigning weights to enable rapid creation of new slices without assigning dedicated performance resources to the slices until needed [0006-7]. See motivation to combine the references from above. 

	For claim 7, Reith, as modified by Chen and Kodaypak, Chen further discloses dedicating performance resources to each slice by heavily penalizing new slice creation/pairing [0136, 0125-126]. See motivation to combine the references from above.

	For claim 8, Reith, as modified by Chen and Kodaypak, discloses assigning different RATs different slice pricing [0002, 0033, 0185].

	For claim 9, Reith, as modified by Chen and Kodaypak, discloses using different pricing algorithms for the pricing function [0002, 0033, 0185].

	For claim 10, Reith, as modified by Chen and Kodaypak, discloses performing dynamic price optimization by performing analysis of slice pricing data over time [0052, 0101, 0326, 0006-7].

	For claim 11, Reith, as modified by Chen and Kodaypak, discloses performing dynamic price optimization includes at least one of by using experimentation and active learning, optimization with and without pricing policy constraints, and demand modeling (machine learning for optimization for pricing policy) [0323-326].

	For claim 12, Reith, as modified by Chen and Kodaypak, discloses configuring the pricing function to operate where the slice pairing takes place, in order to enable the pricing at least one of availability of overhead for slice creation; 
	available CPU and band width resources; 
	available RAN resources [0002, 0033, 0185]; 
	available spectrum resources [0002, 0033, 0185].

	For claim 13, Reith, as modified by Chen and Kodaypak, discloses configuring automated bidding by individuals, agents, and software policies (bid value) (Step 302-303) [0184-185, 0007-8].

	For claim 14, Reith, as modified by Chen and Kodaypak, discloses integrating QoS/QCI into the slice pairing and slice pricing functions [0007].
Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/PAKEE FANG/
Primary Examiner, Art Unit 2642